Citation Nr: 1725457	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  08-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tremors, to include as secondary to traumatic brain injury.

2.  Entitlement to service connection for a kidney transplant.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for Henoch-Scholein purpura.

5.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

6.  Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a splenectomy during colon obstruction surgery.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 1965. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA). 

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding the issues of higher initial ratings for migraine headaches and bilateral hearing loss.  A copy of the transcript is of record. 

A request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has made several statements indicating that he stopped working due to his service-connected migraine headaches.  Thus, although the issue of entitlement to a TDIU has not been addressed previously as part of this appeal, the Board finds that it has been reasonably raised by the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In August 2015, the Board remanded the issues of entitlement to service connection for tremors, a kidney transplant, a hernia, and Henoch-Scholein purpura for the issuance of a statement of the case.  The Board noted that, after the issuance of a statement of the case, the Veteran was required to file a substantive appeal to the Board if he wanted the Board to review the claims on appeal.  

A September 2015 statement addressed the issue of entitlement to service connection for tremors.  In November 2015, the Veteran submitted a timely substantive appeal regarding that issue, and specifically requested the opportunity to testify about that matter before a Veterans Law Judge by videoconference.  A remand is necessary to schedule the requested hearing.  

A February 2016 statement of the case addressed the issues of entitlement to service connection for a kidney transplant, a hernia, and Henoch-Scholein purpura.  The Veteran did not file a timely substantive regarding those issues.  However, in July 2016, a supplemental statement of the case addressed those issues.  That July 2016 supplemental statement of the case was issued with a notice letter indicating that all of those issues would be returned to the Board for adjudication.  In August 2016, the Veteran filed a written statement, explaining his argument regarding all of those issues.  

The Veteran did not file a timely substantive appeal regarding the issues of entitlement to service connection for kidney transplant, a hernia, and Henoch-Scholein purpura.  Therefore, VA's denials of those issues normally would be considered final and could not be reviewed by the Board.  However, by issuing the July 2016 supplemental statement of the case with the accompanying notice letter, VA advised the Veteran that those issues were still in appellate status and would be reviewed by the Board.  In keeping with the duty to assist the Veteran, the Board finds that VA effectively waived the Veteran's need to file a substantive appeal regarding those issues.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (filing of a substantive appeal is not jurisdictional and may be waived by VA either explicitly or implicitly).  Additionally, as the Veteran has not filed a substantive appeal regarding the issues of entitlement to service connection for kidney transplant, a hernia, and Henoch-Scholein purpura, the Veteran has not made any indication whether he wished to attend a hearing regarding those matters.  However the Veteran has requested a hearing before a Veterans Law Judge in the other pending issue that has not been addressed in a previous hearing as the Veteran has already requested a videoconference hearing regarding the issue of service connection for tremors.  As the Veteran already has an open hearing request, in keeping with the Veteran's known preferences, the Board will assume that the Veteran also wanted to testify about the additional matters at the time that he testifies regarding the issue of entitlement to service connection for tremors.  Therefore, remand is necessary to schedule the requested hearing.  

Regarding the issue of entitlement to benefits under 38 U.S.C.A. § 1151 for a splenectomy during colon obstruction surgery, an April 2015 rating decision denied that claim.  After the Veteran filed a March 2016 notice of disagreement, a June 2016 statement of the case was issued.  That statement of the case was accompanied by a notice letter advising the Veteran that he had sixty days from the issuance of the statement of the case to file a substantive appeal if he wanted to continue the appeal.  The record contains a copy of a substantive regarding that issue, signed and dated in July 2016.  The record indicates that the representative did not fax the form to VA until December 2016.  Considering the evidence in the manner most favorable to the Veteran, the Board finds the substantive appeal is timely.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Additionally, the Board notes that the Veteran has requested a Travel Board hearing regarding that issue.  A remand is necessary to schedule the requested hearing.

In an April 2010 hearing, the Veteran reported having collected Social Security Administration (SSA) benefits for over 20 years.  Considering the Veteran's age, the Board assumes that the Veteran was receiving disability benefits from SSA.  As records regarding SSA disability claim might be relevant to all issues on appeal, a remand is necessary to attempt to obtain those records.

Regarding the issue of a higher initial rating for bilateral hearing loss, in a September 2010 VA audiology note, a VA examiner noted reviewing the results of a September 24, 2010, VA audiologic examination that had been performed by a different VA examiner.  The record does not contain a copy of a September 24, 2010, VA audiologic examination.  Likewise, in an April 15, 2011, VA treatment record, the VA examiner who performed the September 24, 2010, VA audiologic examination noted performing an additional hearing evaluation.  The examiner wrote that the audiometric test results could be found in "Deliverex."  The record of evidence does not contain a copy of an April 15, 2011, hearing evaluation.  As the record does not contain copies of records relevant to the Veteran's appeal, a remand is necessary to obtain any outstanding treatment records.

As the issue of entitlement to TDIU is inextricably intertwined with the other issues remaining on appeal, that issue must be remanded.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.  Schedule the Veteran for a videoconference or Travel Board hearing before a Veterans Law Judge regarding the issues of entitlement to service connection for tremors, a kidney transplant, a hernia, and Henoch-Scholein purpura.  Notify the Veteran of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return those claims to the Board.  

2.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge regarding the issue of entitlement to benefits under 38 U.S.C.A. § 1151 for a splenectomy during colon obstruction surgery only.  Notify the Veteran of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return that claim to the Board.  

3.  Obtain from SSA copies of any decisions regarding the Veteran's claim for disability benefits and all medical records underlying any decisions.

4.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for headaches and bilateral hearing loss.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  Specifically, attempt to obtain any copies of VA hearing tests, to specifically include the September 24, 2010, and April 15, 2011, hearing tests referenced in the treatment records currently included in the record.

5.  Then, after any additional development made necessary by these remand requests, to potentially include the scheduling of additional VA examinations, readjudicate the claims for higher initial ratings for headaches and bilateral hearing loss, and entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

